Citation Nr: 0707729	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lupus 
erythematosus. 

2.  Entitlement to special monthly compensation on the basis 
of housebound status. 

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only. 

4.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971 
and from October 1990 to August 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for lupus erythematosus, special 
monthly compensation on the basis of housebound status, 
entitlement to automobile and adaptive equipment, and 
entitlement to specially adaptive housing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran has been granted service connection for mixed 
sensory motor polyneuropathy with tremors, joint weakness, 
arthralgia, and shortness of breath as a result of exposure 
to hazardous substances while serving in Southwest Asia.  
Medical records showed that the diagnosis of this condition 
was difficult and that it involved examination and testing by 
many different medical specialists.  The veteran's condition 
is currently rated by analogy to Sydenham's Chorea as 80 
percent disabling.  

In March 1999, the veteran's private pulmonary physician 
ordered a lupus panel of blood tests that showed a high level 
of antinuclear antibodies (ANA).  In a June 1999 letter, the 
physician stated, "In view of his severe chemical exposure 
and now his systemic generalized body symptoms that include 
arthralgia, joint pain, muscle pain, possible neuropathy, 
this is of great concern that he may...indeed have a chemical 
induced or a chemical form of systemic lupus erythematosus."  
In a February 2003 letter, the physician repeated his concern 
that the positive ANA was indicative of systemic lupus 
erythematosus and recommended further workup.  

There is no record of any further medical testing or contrary 
opinion.  Although there is no clear diagnosis of lupus, 
there is evidence of an abnormal blood condition, a 
constellation of symptoms that has been difficult to 
diagnose, exposure to hazardous chemical substances in 
service, and a conditional medical opinion that the symptoms 
and exposure may be related.  A VA medical examination 
including any appropriate testing, an assessment that 
confirms or rules out any additional disease, and a medical 
opinion of the etiology of the disease is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2006). 

A veteran is eligible for special monthly compensation if he 
has a service-connected disability that is rated as total and 
(1) has another service connected disability independently 
rated as 60 percent or more; or, (2) by reason of his service 
connected disabilities is permanently housebound.  
38 U.S.C.A. § 1114(s) (2002); 38 C.F.R. § 3.350(i) (2006).  
In this case, there is evidence that the veteran uses a 
wheelchair and that he is not substantially confined to his 
home.  However, the claim for service connection for lupus is 
intertwined with this claim since it is possible that the 
veteran may be granted service connection for a new 
disability and could be assigned total rating.  Therefore, 
the Board will defer a decision on special monthly 
compensation based on housebound status and remand the claim 
for consideration pending further development of the claim 
for service connection for lupus erythematosus. 

A veteran is eligible for an automobile and/or adaptive 
equipment if he has a compensable service connected 
disability that causes (1) a loss or permanent loss of use of 
one or both feet; (2) a loss or permanent loss of use of one 
or both hands; (3) impairment of vision of both eyes to an 
extent specified in the statute and regulations.  38 U.S.C.A. 
§ 3901(1) (2002); 38 C.F.R. § 3.808 (2006). 

A veteran is eligible for the acquisition of adapted housing 
if he has a permanent and total service-connected disability 
that is (1) due to the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes , or a wheelchair; (2) due to 
blindness in both eyes plus the loss of one extremity; (3) 
due to the loss of use of one extremity together with the 
residuals of organic disease or injury or the loss of use of 
an upper extremity which so affects balance as to preclude 
locomotion without the use of braces, crutches, canes, or a 
wheelchair; or (4) due to the loss of loss of use of both 
upper extremities.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 
(2006).  A veteran is eligible for a grant for adaptations to 
his residence that are reasonably necessary if he has a 
permanent and total service connected disability that is (1) 
due to blindness in both eyes; or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b); 
38 C.F.R. § 3.809a (2006).  

In this case, there are no indications of a loss or loss of 
use of the upper extremities or blindness.  The veteran does 
have a service connected vision disability in the right eye, 
but in a June 2000 examination, a private practitioner noted 
that visual acuity in the better eye was such that the 
veteran's loss of acuity did not meet the requirements for 
eligibility under 38 C.F.R. § 3.808.  However, there is 
medical evidence that suggests that the veteran may have a 
loss of use of his lower extremities due to his service-
connected motor polyneuropathy.  Loss of use of the foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election with the use of a prosthetic 
device.  The determination will be made on the basis of the 
actual remaining function of balance and propulsion.  
38 C.F.R. § 3.350(a)(2) (2006).  

Several private and VA physicians have noted that the veteran 
is confined to a wheelchair due to his polyneuropathy.  In 
April 2003, a VA physician noted that the veteran was no 
longer ambulatory because of a severe gait imbalance and was 
unable to stand without the risk of a fall.  However, he also 
noted that residual ambulation was not assessed due to the 
veteran's leg weakness.  He noted significant limitation of 
bilateral knee extension, right knee flexion, right ankle 
dorsi and plantar flexion, right foot eversion and inversion, 
and atrophy of the muscles of the right calf.  He further 
noted that proprioception was lost in the right lower 
extremity.  The physician diagnosed a generally complete loss 
of use of the lower extremities and an inability to ambulate 
secondary to lower extremity paresis.  However, he also noted 
a large component of functional overlay with other possible 
causes.  (The transcription of his report appears to be 
missing some key language.) 
A VA podiatrist noted that the veteran was unable to bear 
weight on his legs, particularly his right leg, and used a 
knee brace.  In May 2003, a VA neurologist noted that 
electrodiagnostic studies showed only mild sensory neuropathy 
that would not account for the veteran's inability to move 
his lower extremities.  He was unable to test volitional 
activity in the right leg because the veteran did not 
activate the muscles. 

Although it is clear that the veteran is using a wheelchair 
and has leg weakness and gait imbalance, it is not clear 
whether the veteran has lost the use of his feet as defined 
in 38 C.F.R. § 3.350 and whether that loss is a result of his 
service-connected polyneuropathy.  A medical examination and 
opinion is necessary.  

Furthermore, since further development may show that the 
veteran's immobility is due to lupus erythematosus and may be 
rated as total, the claims for adaptive automobile and 
adaptive housing are intertwined and must also be remanded 
pending further development of the claim for service 
connection for lupus erythematosus. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriately qualified 
VA physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  

(a)  Request that the physician review 
the results of the March 1999 lupus panel 
blood tests and conduct any additional 
appropriate testing and physical 
examination.  Request that the examiner 
confirm or rule out a diagnosis of lupus 
erythematosus and, if confirmed, opine 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
the disease is related to exposure in 
service to chemical agent resistive 
coatings, other hazardous substances to 
which the veteran was exposed in service, 
or any other aspect of service. 

(b)  Request that the physician examine 
the veteran's lower extremities.  Request 
that the physician determine whether no 
effective function of either or both feet 
remains other than that which would be 
equally well served by an amputation 
stump at the site of election with the 
use of a prosthetic device.  The 
determination will be made on the basis 
of the actual remaining function of 
balance and propulsion.  Request that the 
physician note whether such loss of 
function precludes locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair, and if so whether it is at 
least as likely as not (50 percent or 
more possibility) related to service-
connected motor polyneuropathy or lupus 
erythematosus.  

2.   Then, readjudicate the claim for 
service connection for lupus 
erythematosus, special monthly 
compensation based on housebound status, 
entitlement to automobile or adaptive 
equipment, and adaptive housing or a home 
adaptation grant.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


